1. Where a motion was made to dismiss an appeal from the county court, which was pending in the superior court, on the ground that the papers sent up by the county court showed no judgment from which an appeal could be taken, the appellant should have suggested a diminution of the record and asked for a continuance or for such further time as would have enabled him to have had the record perfected. Failing to do this, and the record showing no judgment, a dismissal of the appeal was proper.2. Where an appeal from the county court had been dismissed, on the ground that no judgment appeared in the record, and subsequently the appellant caused the record from the lower court to ' be perfected, and moved to set aside the judgment dismissing the *901appeal and to re-instate the same, such a motion did not stand as a matter of right, but was largely addressed to the discretion of the court, and that discretion will not be controlled unless abused.